        Case 1:19-cv-00086-JCG Document 109              Filed 05/18/21     Page 1 of 2




                UNITED STATES COURT OF INTERNATIONAL TRADE


 SEAH STEEL CORPORATION,

        Plaintiff,

 HUSTEEL CO., LTD., NEXTEEL CO.,
 LTD., AJU BESTEEL CO., LTD., and
 ILJIN STEEL CORPORATION,

        Consolidated Plaintiffs,

 and

 HYUNDAI STEEL COMPANY and
 ILJIN STEEL CORPORATION,

        Plaintiff-Intervenors,                    Before: Jennifer Choe-Groves, Judge

 v.                                               Consol. Court No. 19-00086

 UNITED STATES,

        Defendant,

 and

 UNITED STATES STEEL
 CORPORATION, MAVERICK TUBE
 CORPORATION, TENARIS BAY CITY,
 INC., IPSCO TUBULARS INC.,
 VALLOUREC STAR, L.P., and WELDED
 TUBE USA INC.,

        Defendant-Intervenors.


                                            ORDER

       Upon consideration of Defendant’s Motion to Stay, ECF No. 105—and noting the

objections of Plaintiff SeAH Steel Corporation and Consolidated Plaintiffs Husteel Co., Ltd.,
         Case 1:19-cv-00086-JCG Document 109          Filed 05/18/21   Page 2 of 2

Consol. Court No. 19-00086                                                           Page 2


NEXTEEL Co., Ltd., AJU Besteel Co., Ltd., and ILJIN Steel Corporation—and all other papers

and proceedings in this action, it is hereby

         ORDERED that Defendant’s Motion to Stay, ECF No. 105, is denied.



                                                              /s/ Jennifer Choe-Groves
                                                            Jennifer Choe-Groves, Judge

Dated:     May 18, 2021
         New York, New York
